Citation Nr: 1421718	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, status post surgery.

2.  Entitlement to service connection for a lumbar spine disability, status post L4-L5 hemilaminectomy and fusion secondary to spinal stenosis.

3.  Entitlement to service connection for a bilateral knee disability, including osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  A chronic cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty; osteoarthritis of the cervical spine was not exhibited within the first post service year.  

2.  A chronic lumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty; osteoarthritis of the lumbar spine was not exhibited within the first post service year.  

3.  A chronic bilateral knee disability did not have its clinical onset in service and is not otherwise related to active duty; osteoarthritis of the knees was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Bilateral knee disability was not incurred or aggravated in service, and osteoarthritis of the knees may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See March 2010 and May 2010 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of etiology for each condition.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As a chronic disease, arthritis would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. §§ 1112(a), 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  A compensable degree of arthritis would require X-ray evidence of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

If the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for arthritis with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

To prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Cervical spine disability

The Veteran underwent neck surgery in February 2005, prior to his February 2010 claim.  Earlier records showed arthritis.  See October 2004 VA treatment record.  This diagnosis of arthritis, however, was not showed within a year of the Veteran's separation from service or, indeed, for several decades after service.  As such, presumptive service connection is not warranted for the Veteran's neck condition.

Turning to the matter of direct service connection, the Veteran has been diagnosed with status post cervical spine surgery.  See June 2010 VA examination.  Thus, the current disability requirement has been met with regard to this diagnosis.

With regard to the requirement of an in-service occurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records are silent with regard to any neck complaints or treatment.  Indeed, the Veteran's February 1970 separation examination found his spine and other musculoskeletal to be normal.  Instead, the Veteran has provided lay evidence of an in-service history of repeatedly jumping in and out of gun trucks to pick up fallen 155s and 175s during his service in Vietnam.  The Veteran has not alleged a specific undocumented injury during that time, but rather damage from repetitive use.  Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (authorizing VA to accept satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service).  Nevertheless, a lay person is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds the Veteran's account of repeatedly jumping in and out of trucks and experiencing general "wear and tear" to his spine and joints during service to be credible.  

The final requirement is a nexus between the in-service disease or injury and the Veteran's current disability.  In this regard, the Veteran has submitted a January 2011 letter from private physician, Dr. C.D.  This letter does not address etiology for the Veteran's claimed conditions beyond restating the Veteran's subjective history that his symptoms began in service.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This letter does not provide any additional commentary or rationale establishing a medical nexus.  Instead, this letter focuses on the severity of these conditions and the impact they have on the Veteran's employability.  

The June 2010 VA examiner, by contrast, directly addressed the question of a medical nexus and found that the Veteran's cervical spine disability was not caused by or a result of his military service.  Instead, this examiner noted that the Veteran's neck disability was more likely due to an injury sustained in September 2002 when a primary care note states that the Veteran complained of left arm pain and numbness for one month after opening a hood.

To the extent that the Veteran himself believes that his neck disability is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran has indicated that he experienced an accumulation of trauma to his cervical spine while in service, he also reported the onset of cervical spine symptoms following a post service injury in the early 2000s.  See September 2012 hearing transcript.  While the Veteran claims that pertinent disability was due to the accumulation of stress to his spine in service, he is not competent to do so.  As such, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Thus, the Veteran is not competent to address etiology in the present case. 

Alternately, service connection for cervical spine arthritis may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Again, the Veteran reported an accumulation of joint stress and trauma during his years in service bud did not claim that symptoms continued after service.  He reported an onset of symptoms thirty years after his separation from service.  Thus, the weight of the evidence is against a finding of continuity of symptomatology.

After a review of the overall record, the Board finds that a neck disability was not present or even claimed to have been present in service or for many years later, and the competent and credible evidence of record finds that it is less likely as not related to service.  Thus, the claim of service connection for a neck condition must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Back disability

In this case, radiologic evidence showed a diagnosis of degenerative lumbar spine disease in August 2005.  See August 2005 VA MRI.  This is the first radiologic evidence of low back arthritis in the record and it is thirty-five years after his separation from service.  There is no x-ray evidence of arthritis of the spine within one year of his separation from service.  Therefore, presumptive service connection is not warranted.

The Veteran has been diagnosed variously with degenerative joint disease, lumbar vertebral osteomyelitis and diskitis with hardware infection, chronic low back pain, status post L4-L5 laminectomy, and status post L4-L5 hemilaminectomy and fusion secondary to spinal stenosis.  See generally VA treatment records, June 2010 VA examination.  

With regard to the requirement of an in-service occurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records are silent with regard to any back complaints or treatment.  Indeed, the Veteran's February 1970 separation examination found his spine and other musculoskeletal to be normal.  Instead, the Veteran has provided lay evidence of an in-service history of repeatedly jumping in and out of gun trucks to pick up fallen 155s and 175s during his service in Vietnam.  The Veteran has not alleged a specific undocumented injury during that time, but rather damage from repetitive use.  Cf. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (authorizing VA to accept satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service).  Nevertheless, a lay person is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds the Veteran's account of repeatedly jumping in and out of trucks and experiencing general "wear and tear" to his spine and joints during service to be credible.  

As noted above, Dr. C.D.'s January 2011 letter notes the Veteran's subjective history that his symptoms began in service before turning to the question of the amount of restrictions they place on his activities of daily living and employment.  Again, this record does not provide a medical nexus opinion and accompanying rationale, but rather restates the Veteran's subjective report of the onset of symptoms.  Thus, this letter does not provide a positive medical nexus opinion.

The June 2010 VA examiner found that the Veteran's back condition was not caused by or a result of his military service.  Instead, he stated that it was much more likely that the Veteran's back condition was secondary to aging and morbid obesity.

The Board acknowledges the Veteran himself believes that his back disability is due to his military service.  See Jandreau, 492 F.3d 1377.  In this case, the Veteran testified to an onset of symptoms in 2009, noting that his "lower back started kicking in" five or six months prior to his January 2010 surgery.  See September 2012 hearing transcript.  While he has also claimed that his lower back .  See September 2002 VA treatment record.  Thus, the Board finds that the weight of the evidence is against a finding of an in-service onset of back symptoms.  As such, the Veteran is not competent to address the etiology of his back condition.  Additionally, for the same reasons, continuity of symptomatology is not shown.  See Wilson, 2 Vet. App. 19; 38 C.F.R. § 3.303; Walker, 708 F.3d 1331.

Based on the above, the Board finds that a back disability was not present in service or for many years later, and the competent and credible evidence of record finds that it is less likely as not related to service.  Thus, the claim of service connection for a back condition must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.

Bilateral Knee disability 

Bilateral knee arthritis was not diagnosed during service or within one year of the Veteran's separation.  There is no x-ray evidence of arthritis of the spine within one year of his separation from service.  Instead, the record first shows complaints of knee pain in December 1999, nearly thirty years after separation.  Therefore, presumptive service connection is not warranted for the Veteran's bilateral knee condition.

The record shows a current diagnosis of bilateral knee arthritis.  This diagnosis was first in a January 2004 VA treatment record that referred to a knee trauma in 1996.  See also June 2005 VA treatment record.

Again, although there is no record of an in-service injury, the Board accepts the Veteran's lay account of repeatedly jumping in and out of trucks during service as both competent and credible.  Thus, the remaining question is whether there is a nexus between the in-service jumps on and off of trucks and the Veteran's current bilateral knee arthritis.

In addition to Dr. C.D.'s January 2011 letter, the record also contains a notation by J.D., a VA surgical P.A., in a May 2010 VA treatment record, of the Veteran's reports of a history of bilateral knee pain since Vietnam and daily jumping frequently from 4.5 feet for a year during his tour.  As explained above, these records only reflect the subjective history provided by the Veteran himself and do not reflect a competent medical nexus opinion.

The June 2010 VA examiner found that the Veteran's bilateral knee condition was not caused by or a result of his military service.  Instead, he stated that it was much more likely that the Veteran's bilateral knee condition was secondary to aging and morbid obesity.

Again, the Board acknowledges the Veteran himself believes that his bilateral knee condition is due to his military service.  See Jandreau, 492 F.3d 1377.  In this case, the Veteran testified to a post-service onset of symptoms, describing an incident where his knee gave out on Sunday morning as he was preparing to drive his wife and daughter to church.  See September 2012 hearing transcript.  To the extent that the Veteran reported an in-service onset of knee symptoms to Dr. C.D. and J.D., this subjective history conflicts with his September 2012 testimony and the medical evidence of record, which shows the complaints of knee pain dating back to a 1996 injury.  See January 2004 VA treatment record.  Thus, the Board finds that the weight of the evidence is against a finding of an in-service onset of knee symptoms.  As such, the Veteran is not competent to address the etiology of his knee condition.  Additionally, for the same reasons, continuity of symptomatology is not shown.  See Wilson, 2 Vet. App. 19; 38 C.F.R. § 3.303; Walker, 708 F.3d 1331.

For the reasons and bases detailed above, the Board finds that a back disability was not present in service or for many years later and the competent and credible evidence of record finds that it is less likely as not related to service.  Thus, the claim of service connection for a bilateral knee condition must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.



ORDER

Service connection a cervical spine disability, status post surgery, is denied.

Service connection for a lumbar spine disability, status post L4-L5 hemilaminectomy and fusion secondary to spinal stenosis, is denied.

Service connection for a bilateral knee disability, to include osteoarthritis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


